PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/237,210
Filing Date: 31 Dec 2018
Appellant(s): KIM et al.



__________________
Andrew R. Ralston
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102

(2.1)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	(2.2)	Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hshieh (US 7,863,685)
	Annotated figure 1D of Hshieh:

    PNG
    media_image2.png
    911
    964
    media_image2.png
    Greyscale

Regarding claim 21, Hshieh discloses a method of fabricating an integrated circuit, comprising: 
forming first and second trenches (1st Trench, 2nd Trench, see annotated fig. 1D above) within a lightly doped n-type epitaxial layer (N-Epitaxial) over a semiconductor substrate (N-substrate); 

forming a metal or metallic compound layer (metal contact) that touches the first and second body regions and the first and second source regions, and touches the epitaxial layer directly between the first and second body regions.  See also figs. 1C, 2-7.

Regarding claim 22, Hshieh discloses the method of claim 21, wherein the metal or metallic compound layer comprises TiN or TaN.  See figs. 2-7.

Regarding claim 23, Hshieh discloses the method of claim 21, wherein the metal or metallic compound layer comprises a refractory metal.  See figs. 1.

Regarding claim 24, Hshieh discloses the method of claim 21, further comprising forming respective first and second polysilicon field plates within the first and second trenches, and forming respective first and second polysilicon gates over the first and second field plates.  See figs. 2-7.

(3) Response to Argument
At page 4 of the Appeal Brief, Applicant argued:

    PNG
    media_image3.png
    506
    920
    media_image3.png
    Greyscale

Such argument is not found persuasive. 
Claim 21 recites:
 	“… forming a metal or metallic compound layer that touches the first and second body regions and the first and second source regions, and touches the epitaxial layer directly between the first and second body regions.”

As restated above, Hshieh does disclose forming a metal or metallic compound layer (metal contact, see annotated figure 1D above) that touches the first and second body regions (P-Body 1, P-Body 2) and the first and second source regions (Source 1, Source 2), and touches the epitaxial layer (N-Epitaxial) directly between the first and second body regions.  
Figure 1D clearly shows the metal contact touching the N-epitaxial layer directly between the first and the second body regions.  The instant claim language fails to recite that the location(s) at which the metal contact touches the epitaxial layer is/are not below the level of the P-Body 1 and the P-Body 2 (needless to say that the term “the level of the P-Body 1 and the P-Body 2” is a broad term lacking precise proximity).


(4) Conclusion of Examiner Answer

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Dao Nguyen
/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        April 20, 2021


Conferees:
Dao Nguyen
/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        

Steven Loke
/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818                                                                                                                                                                                                        


David Martin
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.